Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 02 June 2022 has been entered. Claims 1, 3, 5, 6, 8 and 15 have been amended. Claims 22 – 25 have been added. Claims 1 – 25 are pending in the application.
Response to Arguments
The objection to the drawings is withdrawn in light of the amended drawings.
The 35 USC 112(a) rejection is withdrawn in light of the amendments to the claims and specification.
Applicant's arguments  have been fully considered but they are not persuasive.
Applicant argues (pp 12-13) that the term “approximately” would be clear to a person of ordinary skill in the art. 
However, recitations of “approximately” ½ inch (that is, that feature admitted by Applicant as prior art) and “approximately” ¼ inch could very well include within their respective scopes devices with the same length. Without some kind of tolerance specified, it would be reasonable to choose +/-1/8 inch as a tolerance, which would overlap both dimensions at 3/8 inch. Therefore it is unclear whether the scope of the claim includes known devices of the prior art, exclusive of whether a dimension of exactly ¼ inch is already known or not.
Next, employing the term “approximately” for such a small dimension as 0.005 inch is unclear because uncertainty is introduced. If it’s “approximate”, a person of ordinary skill could reasonably read that as merely needing to be a small dimension that does not necessarily need to be within a particular tolerance or even measured, as long as it is a small gap. If a tolerance is required, what is the tolerance? Is +0.250/-0.000 reasonable? Would the device still function as required? One would expect so.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Throughout the claims, dimensions and volumes are claimed as being “approximately” a given size. The scope intended by the limitation of “approximately” is unclear from either the claims or specification, making it difficult if not impossible to determine the metes and bounds of the claim.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 8, 10 – 13, 15 and 17 – 20, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 4219021 A) in view of Kitani et al (US 7963951 B2).

Regarding Claim 1 as best understood, Fink teaches (Figs 1-10) a cock (10 or 10’; for simplicity the reference numbers for cock 10 will be employed wherever possible herein) with “a body (12) defining a cock barrel (at 14) and comprising: a first stem (26) having a first port (at 32), a second stem (30) having a second port (at 40), and a side stem (28) having a side port (at 36); and a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein: the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1)”.
Fink also teaches a valve (36) attached to the side stem (28). See also Fig 8. Fink further teaches that an alternate type of valve (82/84; Figs 9-10, feature 86 is at least read as controlling fluid flow) may be inserted (at 92) into the side stem (76) of the cock (10’).
Fink does not teach a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art. For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48. 
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of ¼ inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the side stem must be ¼ inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which as discussed above (see “Response to Arguments”) is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, ll 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.
Note that Fink depicts a side stem that is approximately the same length as its other stems, while Kitani depicts a side stem that is approximately half the length of its other stems.

Fink as modified further teaches a cock in which:

Regarding Claim 3, Fink as modified does not teach a particular distance between the cock and stem. However, the dead volume discussed above is simply a function of this distance. Therefore, this distance is merely a matter of design choice in the same way that the resulting internal volume is a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005 in, such that medicine is delivered in a safe and efficient manner as discussed above.
Note, too, that any small distance is broadly read as “approximately” 0.005 in, as there is no recitation - or any indicator - of how accurate such an approximation must be.

Regarding Claim 22, Fink does not explicitly teach a particular volume.
However, as noted above the internal volume, also known as “dead volume”, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml, such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml, as there is no recitation of how accurate such an approximation must be.

Regarding Claim 5, Fink teaches (Figs 1-10) a cock (10 or 10’) with “a body (12) defining a cock barrel (at 14) and comprising: a first stem (26) having a first port (at 32), a second stem (30) having a second port (at 40), and a side stem (28) having a side port (at 36)
…and a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein: the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1), and a male Luer lock (88, when valve 82/84 is installed) having a Luer lock stem (92); wherein the Luer lock stem (92) is disposed within the side stem (76)”.
Fink does not teach a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art. For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48. 
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of ¼ inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the side stem must be ¼ inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which as discussed above (see “Response to Arguments”) is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, ll 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.
Note that Fink depicts a side stem that is approximately the same length as the other stems, while Kitani depicts a side stem that is approximately half the length of the other stems.

Fink as modified further teaches a cock in which:

Regarding Claim 6, Fink as modified does not teach a particular distance between the cock and stem. However, the volume discussed above is simply a function of this distance. Therefore, this distance is merely a matter of design choice in the same way that the resulting internal volume is a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints as discussed above.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005 in, such that medicine is delivered in a safe and efficient manner as discussed above.
Note, too, that any small distance is broadly read as “approximately” 0.005 in, as there is no recitation - or any indicator - of how accurate such an approximation must be.

Regarding Claim 23, Fink does not explicitly teach a particular volume.
However, as noted above the internal volume, also known as “dead volume”, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml, such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml, as there is no recitation of how accurate such an approximation must be.

Regarding Claims 8, 10 and 12, Fink teaches (Figs 1-10) a cock (10 or 10’) with “a body (12) defining a cock barrel (at 14) and comprising: a first stem (26) having a first port (at 32), a second stem (30) having a second port (at 40)
…and a side stem (28) having a side port (at 36); and a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein: the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1)”.
Fink also teaches a valve (36) attached to the side stem (28). Fink further teaches that an alternate type of valve (82/84; Figs 9-10, feature 86 is at least read as controlling fluid flow) may be inserted (at stem 92) into the side stem (76) of the cock (10’) using a Luer-Lok (88).
Fink does not teach a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art. For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48. 
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of ¼ inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the side stem must be ¼ inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which as discussed above (see “Response to Arguments”) is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, ll 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.
Note that Fink depicts a side stem that is approximately the same length as the other stems, while Kitani depicts a side stem that is approximately half the length of the other stems.

Regarding Claims 11 and 13, Fink does not explicitly teach a particular volume.
However, as noted above the internal volume, also known as “dead volume”, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml, such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml, as there is no recitation of how accurate such an approximation must be.

Regarding Claim 24, Fink as modified does not teach a particular distance between the cock and stem. 
However, this distance is merely a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints as discussed above.
Choosing a particular target dimension is merely a matter of design choice according to cost, functional and manufacturing constraints.
As noted above, insuring a small dead volume (note that the dead volume is defined by dimensional choices, including – the case of Fink – the distance from the stem to the cock) is a known design goal, as discussed above and by Kitani at column 5, lines 45-48.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005mm, such that the dead volume is minimized as taught by Kitani, thus improving safety and reducing waste by minimizing space for contaminants and by reducing unutilized fluid volume.
Note, too that any small distance is broadly read as “approximately” 0.005mm, as there is no recitation of how accurate such an approximation must be.

Regarding Claims 15, 17 and 19, when making and/or using the device of Fink (See Figs 1-10), one necessarily performs the step(s) of providing a cock (10 or 10’) with “a body (12) defining a cock barrel (at 14) and comprising: a first stem (26) having a first port (at 32), a second stem (30) having a second port (at 40), and a side stem (28) having a side port (at 36)
…and a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein: the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1)”.
Fink also teaches a valve (or “fluid transport device”, 36) attached to the side stem (28). Fink further teaches that an alternate type of valve (82/84; Figs 9-10, feature 86 is at least read as controlling fluid flow and does not include a needle) may be inserted (at stem 92) into the side stem (76) of the cock (10’) using a Luer-Lok (88).
Fink does not teach a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art. For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48. 
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of ¼ inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the side stem must be ¼ inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which as discussed above (see “Response to Arguments”) is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, ll 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.
Note that Fink depicts a side stem that is approximately the same length as its other stems, while Kitani depicts a side stem that is approximately half the length of its other stems.

Regarding Claims 18 and 20, Fink does not explicitly teach a particular volume.
However, as noted above the internal volume, also known as “dead volume”, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml, such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml, as there is no recitation of how accurate such an approximation must be.

Regarding Claim 25, Fink as modified does not teach a particular distance between the cock and stem. 
However, this distance is merely a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints as discussed above.
Choosing a particular target dimension is merely a matter of design choice according to cost, functional and manufacturing constraints.
As noted above, insuring a small dead volume (note that the dead volume is defined by dimensional choices, including – the case of Fink – the distance from the stem to the cock) is a known design goal, as discussed above and by Kitani at column 5, lines 45-48.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005mm, such that the dead volume is minimized as taught by Kitani, thus improving safety and reducing waste by minimizing space for contaminants and by reducing unutilized fluid volume.
Note, too that any small distance is broadly read as “approximately” 0.005mm, as there is no recitation of how accurate such an approximation must be.


Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 4219021 A) in view of Kitani et al (US 7963951 B2)as applied to Claims 1, 8 and 15, above, and further in view of Mosler et al (US 9345640 B2)

Regarding Claims 2, 9 and 16, Fink in as modified by Kitani does not teach attachment using UV curable adhesive.
However, Fink does teach attachment using a Luer-Lok (88).
Mosler teaches (col 14, ll 61-67) that a UV adhesive may be used in place of a Luer-Lok in a medical device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute UV curable adhesive for the Luer-Lok connection of Fink, as taught by Mosler.

Claim(s) 4, 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 4219021 A) in view of Kitani et al (US 7963951 B2) as applied to Claims 1, 5, 8 and 15, above, and further in view of Spohn et al (US 9259527 B2)

Regarding Claims 4, 7, 14 and 21, Fink teaches a plurality of valves (Fig 9).
Fink does not discuss valve mounting.
Spohn teaches the use of a mounting plate (104) to mount plural medical valves (140).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink in view of Kitani by employing a common mounting plate as taught by Spohn, thus improving reliability of the connections between the valves while also improving usability by insuring uniform presentation of valve handles to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753